Case 2:20-mj-00106 Document 1 Filed 08/10/20 Page 1 of 8 PagelD #: 13

AO 91 (Rey. L1/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of West Virginia

 

 

United States of America )
v. )
KEITH R. LESSARD } Case No, .

) 2:20-mj-00106
)
)
7 _ )

Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of — ss dune 16, 2020 in the county of Kanawha in the
__ Southern __—Districtof = West Virginia _, the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 876(d) Mailing threatening communications

This criminal complaint is based on these facts:

See Attached Affidavit

a Continued on the attached sheet.

   

 

SS
— — a — — a
a _ ~
~ Ss i a
rt 4, oe *,
_— —t complainant's signature

James F. Lafferty, Special Agent FBI

Printed name and title

 

Sworn to before me and signed in my presence.

Date: __—-(08/10/2020 A) pte.

Judge's Signature

 

City and state: Charleston, West Virginia Dwane L. Tinsley, United States Magistrate Judge _-

 

 

Printed name and title
Case 2:20-mj-00106 Document 1 Filed 08/10/20 Page 2 of 8 PagelD #: 14

AFFIDAVIT
STATE OF WEST VIRGINIA
COUNTY OF KANAWHA, to wit:
I, James F. Lafferty, having been duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND
1, I am a Special Agent of the Federal Bureau of Investigation (FBI) and have been so
employed for approximately eighteen years. I am currently assigned to the Charleston, West
Virginia, Resident Agency of the Pittsburgh Division. My primary experience as a FBI Special
Agent is in investigations related to complex white-collar crime matters, including extortion
involving the mail and wire transmissions, I have extensive experience and training regarding
federal criminal law and criminal investigations, interviewing techniques, writing search warrant
affidavits, working with witnesses and informants, and other matters relevant to investigating and
prosecuting violations of federal law. I have a bachelor’s degree from West Virginia University
in Business Administration and am a Certified Public Accountant with a license currently on
inactive status.
PURPOSE OF AFFIDAVIT
a I make this affidavit in support of a criminal complaint and warrant for the arrest of KEITH
R. LESSARD (hereinafter, “LESSARD”) for a violation of 18 U.S.C. § 876(d) — mailing interstate
communications intended to extort money by threat to injure the reputation of a person. The facts
in this affidavit come from my personal observations and review of records, my training and
experience, and information obtained from other agents and witnesses. This affidavit includes

only those facts I believe are necessary to establish probable cause for the issuance of the requested

 
Case 2:20-mj-00106 Document 1 Filed 08/10/20 Page 3 of 8 PagelD #: 15

complaint and arrest warrant and does not include all of the facts uncovered during the
investigation.

FACTS ESTABLISHING PROBABLE CAUSE
3. As set forth in more detail below, beginning in August 2019 and continuing through June

23, 2020, KEITH R. LESSARD (hereinafter, “LESSARD”), a 40 year old current resident of

Uxbridge, Massachusetts engaged in a series of communications with eee

I cin fr rferred to 25 “the Viet"

and others using email and the United States Postal Service. The communications were part of a
scheme to extort money from the Victim by threatening injury to her reputation by claiming that
she engaged in illegal prosecutorial misconduct when she served as a Kanawha County, West
Virginia Assistant Prosecuting Attorney in 2010-11. The FBI and the United States Postal
Inspection Service (USPIS) are conducting the investigation with the United States Attorney’s
Office for the Southern District of West Virginia. It should be noted that there is no evidence
supporting LESSARD’s claims of illegal conduct on the part of the Victim.

4, On May 20, 2010, a grand jury convened in the Circuit Court of Kanawha County, West
Virginia returned an indictment charging LES SARD with one count of conspiracy and four counts
of forgery and uttering, all felonies under West Virginia state law. Two other individuals were
also charged in the indictment with conspiracy and other offenses.

5, On July 28, 2010, LESSARD pled guilty in the Circuit Court of Kanawha County, West
Virginia to one count of forgery and uttering. The Victim, who was an Assistant Prosecuting
Attorney in and for Kanawha County, West Virginia at the time of the plea, negotiated the plea

agreement with LESSARD and his counsel, and appeared at LESSARD’s plea hearing.
Case 2:20-mj-00106 Document 1 Filed 08/10/20 Page 4 of 8 PagelD #: 16

LESSARD was sentenced to one year of probation to be supervised by the Adult Probation
Department of the court, effective July 28, 2010.

6. On March 21, 2011, LESSARD appeared before the Circuit Court of Kanawha County,
West Virginia, with counsel. The Victim appeared on behalf of the state of West Virginia as an
Assistant Prosecutor for Kanawha County. After testing positive for amphetamine and
methamphetamine, LESSARD admitted violating the terms of his probation by possessing and
using drugs described in the Uniform Controlled Substances Act. The court reinstated
LESSARD’s probation with a modification requiring him to participate in and successfully
complete a Kanawha County Day Report drug rehabilitation program.

7. On October 3, 2011, LESSARD appeared once again before the Circuit Court of Kanawha
County, West Virginia, with counsel. The Victim appeared on behalf of the state of West Virginia
as an Assistant Prosecutor for Kanawha County. LESSARD admitted violating the ternis of his
probation for the second time and was sentenced to 60 days’ incarceration in the regional jail.

COMMUNICATIONS IN FURTHERANCE OF THE OFFENSE

8. On August 29, 2019, LESSARD, using e-mail address [:. E> Bae ae crm an aa|
sent an e-mail to an employee of the Kanawha County Commission]

may concern.” In the e-mail, LESSARD referenced his 2010 Kanawha County Circuit Court case
and alleged that the proceedings were conducted illegally. LESSARD claimed that his indictment

arose from a conspiracy involving unidentified FBI agents and the Kanawha County Prosecutor.

LESSARD asserted that an individual he identified as ee ae pretending

to be him, contacted a Kanawha County Commission employee via e-mail and reached a settlement

with Kanawha County in the amount of $200 million in exchange for “no further litigation or
Case 2:20-mj-00106 Document 1 Filed 08/10/20 Page 5 of 8 PagelD #: 17

anything at all whatsoever going forward.” LESSARD alleged that EB) received the $200
million settlement check. However, he said that [i was unable to cash the check, and so
she tore it to pieces, burned it and threw the remains in the trash, LESSARD, having now

introduced himself as the real LESSARD, offered to accept the same settlement of $200 million.

In the email, LESSARD listed his address as paiee hd ENA ee | and
identified his telephone number as Eee.
9, On October 9, 2019, LESSARD using e-mail address EE sent an

e-mail to the same employee of the Kanawha County Commission, however, this email was
addressed to the Victim. LESSARD began the e-mail by referencing a conversation he claimed to
have had with the Victim (the Victim advised your affiant that the conversation did not occur).
LESSARD state that in this alleged conversation, the Victim admitted that in 2010 LESSARD
had been “in fact pushed forward through the system in a very illegal and unheard of manner and
that my civil rights were heavily violated.” LESSARD advised he wanted to talk about

negotiations and that he is interested in samé amount mentioned in the August 29, 2019 email.

10, On January 23, 2020, LESSARD using e-mail address Wee toes oe eee, sent
a message to the Victim through Pe a eae tas LESSARD once

again discussed his prosecution in 2010 and identified the Victim as the assistant prosecutor who
worked the case. LESSARD stated that his charges were supposed to be dismissed when his co-
defendants’ charges were dismissed, but instead, someone “penciled my name in w/charges to get
me to appear in the court room.” LESSARD wrote, “we have a MAJOR problem and I want to do
this without exposing you or anyone involved as it would ruin your reputation and the Kanawha
County Judicial System forever.” LESSARD also wrote, “You know what I’m talking about and

we need to discuss a settlement and I’ll not say a word because I’m not out to hurt you or your
Case 2:20-mj-00106 Document 1 Filed 08/10/20 Page 6 of 8 PagelD #: 18

family or Kanawha County but this huge as you know.” LESSARD listed his e-mail address as
Pete ee and his telephone number as hae |
11. On June 14 and 15, 2020, LESSARD contacted LetterStream, a full-service printing and
mailing facility located in Scottsdale, Arizona, to request pricing information for three letters he
wanted to send to the same person but at three different addresses. LESSARD told LetterStream
he wanted to send the letter to the person’s two home addresses and place of business. LESSARD
identified this person as a judge. LESSARD asked if it would be possible to send the letter in a
way where the person listed as the addressee had to sign for the letter. LESSARD also indicated
that the letter he wanted to send was eleven pages long and was saved to his personal computer as
a zip file. LetterStream responded that LESSARD would need to upload the letter in a PDF file
before it could be mailed using their service.
12. On June 15, 2020, LESSARD created an account with LetterStream using e-mail address
Eee ee ets (also listed as LESSARD’s username). The internet protocol (IP)
address used to set up the account and to pay for the mailing of the certified letter was
94.151.120.71, An IP address is a unique numerical label assigned to each device connected to a
computer network, The IP address can be used to identify the location of the sending “host,”
meaning the location of the device used to send the e-mail. The JP address is registered to
Spectrum Business, North Oxford, Massachusetts.
13,  OnJune 16, 2020, a certified letter was mailed to the Victim through use of LetterStream’s

mailing service. The sender was listed as LESSARD, eee Se

ipa ea. On June 22, 2020, the certified letter was delivered to the Victim at

black-and-white photographs printed on copy paper of each page of an eleven-page letter
Case 2:20-mj-00106 Document 1 Filed 08/10/20 Page 7 of 8 PagelD #: 19

handwritten on perforated notebook paper. The letter was signed, “Keith R, Lessard.”

14. In the eleven-page letter received by the Victim, LESSARD described in detail his
grievances with his prosecution in 2010 which he described as “illegal” and a conspiracy involving
FBI agents and the Victim. LESSARD wrote that the Victim “ruined my life” and that the Victim
and the FBI “destroyed my life.” LESSARD then wrote, “But somewhere between my house in
Massachusetts and Kanawha County West Virginia someones wallet or purse is going to have to
take a pretty nice sized hit. Good news is that’s the only thing that has to happen & it can be done
very quietly, secretly, and peacefully.” LESSARD described the settlement as non-negotiable,
however, the dollar amounts could be negotiable, but would have to be a large sum of money.

LESSARD asked the Victim to call him at telephone number as een ee
Case 2:20-mj-00106 Document1 Filed 08/10/20 Page 8 of 8 PagelD #: 20

CONCLUSION
WHEREFORE, based on the facts detailed above, there is probable cause to believe that
on or about June 16, 2020, defendant KEITH R. LESSARD, with intent to extort from the Victim
money, knowingly caused to be mailed an interstate communication, that is, a certified letter
containing a threat to injure the reputation of the Victim in violation of 18 U.S.C. § 876(d).
Because the letter was delivered in Charleston, Kanawha County, West Virginia and within the
Southern District of West Virginia, this Court has proper venue pursuant to 18 U.S.C. § 3237(a).

a
Cn gt ge EE
Jamés F, Lafferty; Spécial Afent
Federal Bureau of Investigation

Subscribed and sworn to before me via telephone this 10th day of August, 2020.

  

 

 
  

Honorable Dwane L./Tinsley ;
United States Magistrate Judge
